Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/10/2022 has been entered.
Election/Restrictions
Newly submitted claims 38-41 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions of claims 1, 6, 9-12, 24-30, 32-37 and claims 38-41 are directed to the patentably distinct species. The species are independent or distinct because they recite the mutually exclusive characteristics of such specie. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
Inventions claims 1, 6, 9-12, 24-30 & 32-40; and Claim 41 are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process of using that product
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 41 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 5/10/2022 & 6/23/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:
Claim 9 is objected to because “powered sorbent” should read —powdered sorbent— (see claim 9, line 4).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9-11, 24-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2014/0263008) in view of and WO 2004035489 A1 by Kozak et. al., and Masuo (JP2012-247212A).
With respect to claim 1, Barker et al disclose a nuclear waste processing system (see FIG. 1A) including:
a solids removal filter module 30 including a filter 32 configured to receive a flow of fluid and remove at least some solids from a flow of fluid containing radioactive contaminants resulting in a filtered fluid, a first pipe 28 coupled to an inlet and configured to direct fluid from a fluid supply tank (12) to the solids removal filter module (30), an ion specific media module 38-42 configured to receive the filtered fluid from the solids removal filter module and remove one or more radioactive contaminants from the filter fluid resulting in a processed fluid, and a radiation sensor positioned in the first container to monitor radiation levels associated with at least one of the fluid, the filtered fluid, or the processed fluid;
a radiation sensor (58) positioned to monitor radiation levels associated with at least one of the fluid, the filtered fluid, or the processed fluid (56) an electronic controller communicatively linked to the radiation sensor and programmed to monitor radiation levels of the process fluid (see FIG. 1B). (see Fig. 1B; and ¶ [0046] “Thus, radiation detector 58 may serve as a gross indicator of whether the ion exchange process is suitably removing the targeted radionuclide from the FSS stream.”).
Barker et. al. fail to specify a first container including a main enclosure, the solids removal filter module and the ion specific media module being disposed within the main enclosure, the electronic controller is housed in a second container being housed in a second container, a first hose coupled to the inlet and configured to direct the fluid from a fluid supply tank to the first container, and a second hose coupled to the outlet and configured to direct the processed fluid out of the first container.
Regarding a first container including a main enclosure, the solids removal filter module and the ion specific media module being disposed within the main enclosure, Kozak teaches a first container (see Fig. 2) including a main enclosure (16), a solids removal filter module (2, 4, 11, & 15) and the ion specific media module (12-14) being disposed within the main enclosure (see Fig. 2) a first hose coupled toe the inlet and configured to direct the fluid from a fluid supply tank to the first container (see page 5, last line to page 6, first line “Raw water from any source is drawn into a flexible vacuum hose on the inlet of the device.”), and a second hose (see claim 1, outlet hose) coupled to the outlet and configured to direct the processed fluid out of the first container (see Fig. 2, outlet valve 21) in order to easily transport the system (see page 5, ¶1, lines 4-5 “All elements of the device are mounted in a rigid wheeled enclosure, so it can be easily transported and used anywhere.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine apparatus of Barker with a first container including a main enclosure, the solids removal filter module and the ion specific media module being disposed within the main enclosure, a first hose coupled toe the inlet and configured to direct the fluid from a fluid supply tank to the first container, and a second hose coupled to the outlet and configured to direct the processed fluid out of the first container as taught by Kozak, to yield the predictable results of easily transporting the system. MPEP 2143.A.
Regarding where the electronic controller is housed in a second container being housed in a second container; the reference does not disclose any reason or advantage for the nuclear waste processing apparatus to be non-separable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to separate the electronic controller from the rest of the apparatus by placing said electronic controller in a second container, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
Further, such a modification would have been obvious in the case where the entire container was required to house the solids removal filter module and the ion specific media module, because Barker et al disclose the control system 58 as being located downstream of the ion specific media module 38-42. Alternatively, locating the control system in the second container is considered nothing more than an obvious rearrangement of parts (see M.P.E.P. 2144.04 VI. C.)
Regarding a first hose coupled toe the inlet and configured to direct the fluid from a fluid supply tank to the first container, and a second hose coupled to the outlet and configured to direct the processed fluid out of the first container; Masuo disclose mobile nuclear waste processing system including a first container including a main enclosure (see FIG. 1a), modules 4,6 for removing radionuclides from nuclear waste fluid disposed within the main enclosure, and a second container (e.g., since more than one container can be included, see paragraph 26 of the machine translation), a first hose 20 extending through an inlet of the main enclosure and configured to direct the fluid to a module (see FIG. 1a), and a second hose 25 extending through the outlet of the main enclosure and configured to direct the process fluid from the ion specific media out of the main enclosure (see FIG. 5). Masuo teaches that the containers permit the modules to be transported to a disaster site (see paragraph 1).
Therefore, it would have been obvious to have modified the system of Barker and Kozak so as to have included first and second containers as suggested by Masuo in order to enable transport of the solids removal filter module and the ion specific media module to a disaster site.
With respect to claims 9 and 26, Masuo suggests a third container containing one or more components of the system operably connected to the first and second containers (e.g., since a plurality of containers can be included, see paragraph 26).
Regarding claims 6 and 27, Barker et al disclose a feed blend module 12 positioned upstream of the solids removal filter module 30, the feed blend module including a feed blend tank 12 configured to receive the fluid and an ion exchange material (e.g., MST) capable of sorbing at least some contaminants from the fluid (see FIG. 1a and paragraph 36).
As to claims 10 and 28, Barker et al includes pumps 26, 64, 66 to pump fluid through the system.
Location of the pump 26 in the first container would have been obvious since the pump 26 is located at an upstream side of the system. Alternatively, locating the pump in the first container is considered nothing more than an obvious rearrangement of parts (see M.P.E.P. 2144.04 VI. C.)
Concerning claims 11 and 29, Barker et al includes piping 28.
Location of the piping 28 in the first container would have been obvious since the piping 28 is located at an upstream side of the system. Alternatively, locating the piping in the first container is considered nothing more than an obvious rearrangement of parts (see M.P.E.P. 2144.04 VI. C.)
Regarding claim 33, Masuo and Kozak discloses containers having wheels (see Masuo FIG. 1A and Kozak Fig. 2, wheals 18).
Concerning claims 24-25 and 34-35, Barker et al disclose the ion specific media module as including three ion exchange vessels 38, 40, and 42 (see FIG. 1A).
Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2014/0263008) in view of WO 2004035489 A1 by Kozak et. al., and Masuo (JP2012-247212A) as applied to claims 9 and 26 above and further in view of Wolfe et al (US 2013/0313191).
With respect to claims 12 and 30, Barker et. al., Kozak and Masuo fail to specify the first intermodal shipping container as having a ventilation system.
Wolfe et al disclose an analogous container including a ventilation system (e.g., provided by HVAC system shown in FIG. 5). Wolf et al suggests that the ventilation system maintains a suitable climate within the container for operating equipment therein. It would have been obvious to have modified the first container in the combination suggested by Barker et. al., Kozak and Masuo so as to have included a climate control system as suggested by Wolfe et al in order to maintain a suitable climate within the container for operating equipment therein.
Claims 32, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2014/0263008) in view of WO 2004035489 A1 by Kozak et. al., and Masuo (JP2012-247212A) as applied to claims 25 and 26 above and further in view of Smiddy (US 2012/0285894).
With respect to claim 32, Barker et. al., Kozak and Masuo fail to specify the first intermodal shipping container as including an access platform.
Smiddy discloses an analogous container 10 that includes a platform in the form of a set of stairs for facilitating access to an entry door 52 (see FIG. 1 and paragraph 49).
It would have been obvious to have modified the container in the combination suggested by Barker et. al., Kozak and Masuo so as to have included a platform as suggested by Smiddy in order to facilitate access to an entry door of the container.
Regarding claim(s) 36, Barker et. al., Kozak and Masuo teaches the mobile nuclear waste processing system of claim 25.
Barker discloses wherein the solids removal filter module (30) includes at least two filters configured to receive the flow of fluid and remove at least some solids from the fluid resulting in a filtered fluid (32, 34, 36); wherein the first hose is a double containment hose (see ¶ [0037] “suitable piping 28, which may be secondarily-contained and shielded.”); and the second hose is a double containment hose (see ¶ [0045] “Piping 52, 54, 56 may preferably be secondarily contained and shielded.”).
The at least two filters are fully capable of performing the functional limitation(s) “the at least two filters being configured to operate with one of the at least two filters online while another one of the at least two filters is on standby” (see ¶ [0042] “FIG. 1 illustrates filters 32, 34, 36 operating in parallel”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Kozak and Masuo disclose wherein the first container comprises: a floor, a roof; sidewalls extending vertically between the floor and the roof (see Kozak Fig. 2; and Masuo Fig. 1).
Barker et. al., Kozak and Masuo fail to teach the floor including a sump defined by a sump boundary; the sidewalls including doors; wherein the electronic controller is communicatively linked to a leak detector positioned to detect the fluid, the filtered fluid, and/or the processed fluid in the sump; and wherein each of the three ion exchange vessels is positioned adjacent to one of the doors in the sidewalls of the first container to provide forklift access to each of the three ion exchange vessels.
However, Smiddy discloses an analogous container 10 that includes a platform in the form of a set of stairs for facilitating access to an entry door 52 on a sidewall (see FIG. 1 and paragraph 49);
a floor including a sump defined by a sump boundary (see Fig. 2b, sump 131); wherein the electronic controller is communicatively linked to a leak detector positioned to detect the fluid (liquid level sensor 133), the filtered fluid, and/or the processed fluid in the sump (see ¶ [0134] “Operably coupled to the sump 131 is a liquid level sensor 133… liquid level sensor 133 and the transfer pump 134 is operably coupled to the controller 110 to further automate operation of the system 100.”) and wherein vessels are positioned adjacent to one of the doors in the sidewalls of the first container to provide (see ¶ [0049] “an operator will be informed that maintenance is required and the operator will enter the trailer 10 through the door 52 to perform such maintenance.”).
It would have been obvious to have modified the container in the combination suggested by Barker et. al., Kozak and Masuo so as to have included a platform and doors as suggested by Smiddy in order to facilitate access to an entry door of the container for maintenance.
It would have been obvious to have modified the container in the combination suggested by Barker et. al., Kozak and Masuo so as to have included a floor including a sump defined by a sump boundary and wherein the electronic controller is communicatively linked to a leak detector positioned to detect the fluid, the filtered fluid, and/or the processed fluid in the sump as suggested by Smiddy in order to facilitate monitoring of the production of fluid and the status of the treatment system (see ¶ [0135] “the liquid level sensor 133 will detect if the separator 129 becomes overwhelmed and overflowed with wastewater and solids such that the wastewater treatment system 100 needs to slow down or shut down to enable the separator 129 to be cleaned or replaced.”).
Regarding claim(s) 37, Barker et. al., Kozak and Masuo, and Smiddy teaches the mobile nuclear waste processing system of claim 36.
Barker further teaches wherein each of the three ion exchange vessels (38, 40, 42) includes titanosilicate ion specific media configured to remove the one or more radioactive contaminants from the filtered fluid (see ¶ [0044] “on exchange vessels 38, 40, 42 may be used to remove Cs from the FSS, though they may remove other radionuclides in addition or in alternative to Cs in other embodiments. … the ion exchange media may be Crystalline Silicotitanate (CST) media”);
wherein each of the three ion exchange vessels includes shielding to reduce a radiation dose rate (see ¶ [0010] “the vessel comprises a shielded housing comprising an outer shell and an inner shell disposed within the outer shell. The housing defines an ion exchange chamber between the inner and outer shells”);
Smiddy discloses an access platform positioned adjacent or coupled to an exterior of the first container (10) to provide access to the first container, the access platform being elevated relative to the floor of the first container (see FIG. 1 and paragraph 49);
wherein the electronic controller is communicatively linked to a pressure sensor, the pressure sensor being positioned to measure a differential pressure associated with at least one of the at least two filters in order to initiate backwashing (see ¶ [00142] “When the differential of the water pressure across the sand filter system 137 becomes too high, the sand filter system 137 will automatically backwash.”); and
wherein each of the at least two filters is positioned adjacent to one of the doors in the sidewalls of the first container to provide exterior access to the filter (see ¶ [0049] “an operator will be informed that maintenance is required and the operator will enter the trailer 10 through the door 52 to perform such maintenance.”).
Response to Arguments
Applicant’s arguments, see page(s) 9-10, with respect to the objections to the specification and drawings have been fully considered, but they are not persuasive.
Applicant’s arguments, see page(s) 10-15, with respect to the rejection(s) of claim(s) under 35 USC § 112(a) have been fully considered, and are persuasive.
Applicant’s argument as to the modularity and rearrangement of the claimed and/or disclosed structures is sufficiently disclosed in written description is persuasive. Examiner notes that applicant’s arguments are analogous to the case law directed at obviousness of mere rearrangements of elements without modification of the operation of the device. The rearrangement in this case does not modify the operation of the device, because the elements function in the reduction of nuclear contaminants in the same manner in the arrangement claimed and in the preferred arrangements disclosed. See also MPEP 2144.04(VI)(C).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-11, 24-29 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 9981868.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 1, 6, in 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 1, 6, 24-26, 34 & 35.
claim(s) 1, 6, & 8 in 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 9, 11, 12, 27-29.
claim(s) 1, 6, 8, & 5 in 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 10, & 28.
claim(s) 1, 6, & 2 in 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 33.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773